69 So.3d 1119 (2011)
Horace CLARKE and Inez E. Clarke, Appellants,
v.
NATIONSTAR MORTGAGE LLC, Appellee.
No. 4D10-1175.
District Court of Appeal of Florida, Fourth District.
September 28, 2011.
Joann M. Hennessey and Adam I. Skolnik of Civil Justice Advocates, PL, Fort Lauderdale, for appellants.
Elizabeth E. Levins and Daniel C. Consuegra of the Law Offices of Daniel C. Consuegra, P.A., Tampa, for appellee.
*1120 PER CURIAM.
Affirmed. See Freemon v. Deutsche Bank Trust Co. Ams., 46 So.3d 1202 (Fla. 4th DCA 2010).
MAY, C.J., STEVENSON and CIKLIN, JJ., concur.